Exhibit 99 P R E S SR E L E A S E RELEASE DATE: CONTACT: September 17, 2013 Frank D. Martz Group Senior Vice President of Operations and Secretary (724) 758-5584 ESB FINANCIAL CORPORATION ANNOUNCES CASH DIVIDEND ESB Financial Corporation announced that at its Board of Directors meeting today, September 17, 2013, declared a quarterly cash dividend of $.10 on the Common Stock of ESB Financial Corporation payable on October 25, 2013 to the stockholders of record at the close of business on September 30, 2013. In announcing the scheduled cash dividend, Charlotte A. Zuschlag, President and Chief Executive Officer, noted the Company's results of operations for the three months ended June 30, 2013.The Company recognized net income for the three month period ended June 30, 2013 of $3.9 million or $.22 per diluted share.This announcement reflects the Company’s policy of declaring a regular quarterly cash dividend.This quarterly cash dividend equates to an annual cash dividend of $.40 per share. ESB Financial Corporation is the parent Holding Company of ESB Bank, and offers a wide variety of financial products and services through 23 offices in the contiguous counties of Allegheny, Lawrence, Beaver and Butler in Pennsylvania. The common stock of the Company is traded on the Nasdaq Stock Market under the symbol "ESBF". -End-
